DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.
Response to Amendment
Applicant previously filed claims 1, 3-4, 6-9, 11, and 14-20. Claims 1, 3, 6, 7, 11, and 16 have been amended. Claims 8, 15, and 17 have been cancelled. Accordingly, claims 1, 3-4, 6-7, 9, 11, 14, 16 and 18-20 are pending in the current application.
Response to Arguments
 Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed 
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-7, 9, 11, 14, 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vekataraman et al. (US 20140267243 A1).
Regarding Claim 11, Vektaraman et al. teaches a processor (Figure 1, Element 106) comprising: 
an input module for obtaining at least a first frame and a second frame of image data, wherein the first frame of image data is captured at a first image sensor having a first focus configuration, and the second frame of image data is captured at a second image sensor having a second focus configuration, the first frame of image data and second frame of image data being captured at a given time (Paragraphs 89-93; Paragraphs 95-100);
a determination module for determining: a first distance of first object in the first frame of image data captured at the given time, based on the first focus configuration and a sharpness characteristic of the first object in the first frame; a second distance of second object in the second frame of image data captured at the given time, based on the second focus configuration and a (Paragraphs 89-93; Paragraphs 95-100); and 
an analysis module for analysing the first frame of image data captured at the given time and the second frame of image data captured at the given time to determine whether the sharpness characteristic of the first object in the first frame and the sharpness characteristic of the second object in the second frame exceed a predetermined threshold (Paragraphs 101-104; Paragraphs 106-107; Paragraphs 111-122); 
an estimation module for estimating a distance of one or more further objects in the first frame of image data and the second frame of image data captured at the given time, based on a difference between the sharpness characteristic of the first object in the first frame of image data captured at the given time, and the sharpness characteristic of the second object in the second frame of image data captured at the given time, and a sharpness characteristic of each of the further objects in the first frame of image data captured at the given time and the second frame of image data captured at the given time (Paragraphs 101-104; Paragraphs 106-107; Paragraphs 111-122; clearly describes potentially handling a plurality of foreground and background objects to estimate the depth map, with at least one foreground and one background provided in the example, further object detection is inherent);
a generation module for generating a depth map based on the first distance of the first object, the second distance of the second object, and the estimated distance of the one or more further objects (Paragraphs 101-104; Paragraphs 106-107; Paragraphs 111-122; clearly describes potentially handling a plurality of foreground and background objects to estimate the depth map, with at least one foreground and one background provided in the example, further object detection is inherent).
Regarding Claim 14, Vektaraman et al. teaches the processor of claim 11, further comprising a normalisation module for normalising depth information based on the determined distance of the at (Paragraphs 101-104; Paragraphs 106-107; Paragraphs 111-122).
Method claims 1, and 3 are drawn to the method of using corresponding apparatus claimed in claims 11 and 14 and are rejected for the same reasons of anticipation as used above.
Regarding Claim 4, Vektaraman et al. teaches the method of claim 3, wherein the depth information is obtained from at least one of a mono-depth convolutional neural network, a time-of-flight sensor, stereo- imaging triangulation, and structured light (Paragraphs 95-100).
Regarding Claim 6, Vektaraman et al. teaches the method of claim 1, wherein at least one of the first image sensor, or second image sensor comprises an autofocusing focus configuration, and the autofocusing focus configuration is used to determine an area of focus within a given frame of image data, and for identifying the first or the second object within the scene, based on the area of focus (Paragraph 49; Paragraph 84).
Regarding Claim 7, Vektaraman et al. teaches the method of claim 1, further comprising determining the sharpness characteristic of at least one of the first object in the first frame of image data, or the second object in the second frame of image data, the determining comprising applying at least one of a Fast Fourier Transform, and a Laplace operator to the image data, or determining a point of highest contrast in the first frame of image data or the second frame of image data (Paragraph 84; Paragraph 107; Paragraph 118; Paragraphs 120-122).
Regarding Claim 9, Vektaraman et al. teaches the method of claim 1, wherein determining the determined distance comprises combining at least the sharpness characteristic with a depth estimator (Paragraphs 101-104; Paragraphs 106-107; Paragraphs 111-122).
Claims 16 and 18 have limitations similar to those of claims 1 and 6 above, and are met by the rejection as discussed above.
Regarding Claim 19, Vektaraman et al. teaches the system of claim 16, wherein the at least one focus configuration has any of a focal length characteristic; an aperture characteristic; and a lens property (Paragraph 49; Paragraph 84; Paragraphs 89-93; Paragraphs 95-100). 
Regarding Claim 20, Vektaraman et al. teaches the system of claim 16, wherein the processor is at least one of a central processing unit; an image signal processor, a graphics processing unit, or a neural processing unit (Paragraph 8; a processor that processes images may be a central processing unit, image signal processor, or graphics processing unit; there is no patentable weight to any of these descriptions of processor that differentiates them from the processor taught by Vektaraman et al.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/
Primary Examiner, Art Unit 2483